Pisii, O. J.
As the answer to the writ of certiorari sued out in the present, ease did not verify the statement in the petition for certiorari, that, a verdict had been rendered against the petitioner in the court wherein the ease originated, nor disclose what, if any, disposition was made of the ease in that court, and as no steps were taken to have the answer perfected, the judge of the superior court, who overruled the petition for certiorari, committed no error of which the petitioner could legally complain.. Garrett v. McIntosh, 116 Ga. 911; Stephens v. Macon, 120 Ga. 482.

Judgment affirmed.


All the Justices eoneur.